UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WILBERT SKIPPER, JR.; MELVYN             
CONNOR; WILLIAM INGRAM; DAVID
NEWMAN; ANTHONY BLOCKER;
MAURICE MATHEWS; W. KIRB
QUALLS, JR.; JOHN W. DALLAS, JR.;
DAVID JONES,
                Plaintiffs-Appellants,
                 and
GREGORY CARSON; JERRY MUNGRO,
                       Plaintiffs,
                  v.
GIANT FOOD INCORPORATED; PETER
MANOS, in his official capacity;            No. 02-1319
SAMUEL THURSTON, in his official
capacity; MARIA MYERS, in her
official capacity; ROBERT HAYWOOD,
in his official capacity; DEBORAH
LILLY, in her official capacity; TOM
MAYNARD, in his official capacity;
CHRIS BALLADEMAS, in his official
capacity,
                Defendants-Appellees,
                 and
UNITED FOOD & COMMERCIAL
WORKERS UNION, Local 400,
                 Party in Interest.
                                         
2                    SKIPPER v. GIANT FOOD INC.
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
       (CA 96-2882-JFM, CA-02-537-JFM, CA-92-538-JFM,
        CA-02-539-JFM, CA-02-540-JFM, CA-02-541-JFM,
        CA-02-542-JFM, CA-02-543-JFM, CA-02-544-JFM)

                        Argued: May 9, 2003

                       Decided: June 11, 2003

      Before WILKINS, Chief Judge, and WILKINSON and
                  LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Jo Ann P. Myles, LAW OFFICE OF JO ANN P.
MYLES, Largo, Maryland, for Appellants. Kumiki San Gibson, WIL-
LIAMS & CONNOLLY, L.L.P., Washington, D.C., for Appellees.
ON BRIEF: Robert P. Watkins, WILLIAMS & CONNOLLY,
L.L.P., Washington, D.C., for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Plaintiffs, former and present warehouse workers at Giant Food,
Inc., brought this putative class action against Giant Food and several
                       SKIPPER v. GIANT FOOD INC.                        3
of its managers alleging hostile work environment and disparate treat-
ment claims. The district court denied class certification and dis-
missed plaintiffs’ claims on summary judgment. We affirm the
judgment.

                                    I.

   This action was instituted by eleven current or former African-
American employees of Giant Food, Inc. The plaintiffs alleged hostile
work environment and disparate treatment claims under 42 U.S.C.
§ 1981, along with various other federal and state claims. Nine of the
original plaintiffs are involved in this appeal.

   The plaintiffs in this case each held different positions with Giant
and each worked in one of several different Giant warehouses.1
Because the exact circumstances of each employee’s claims are dif-
ferent, we shall briefly summarize the group’s allegations. Plaintiffs
base their hostile work environment claims on the fact that there was
racist graffiti in Giant warehouses, that some of plaintiffs’ Caucasian
co-workers used racial epithets, and that there were three incidents
over a six-year period where Giant employees hung a noose in one
of the warehouses. Plaintiffs base their disparate treatment claims on
allegations that Giant disciplined plaintiffs more harshly for various
workplace infractions than it disciplined Caucasian warehouse
employees. Finally, plaintiffs allege that Giant discriminated against
African-American vacation relief workers by hiring Caucasian work-
ers with less seniority than the African-American plaintiffs into per-
manent positions.

   Plaintiffs requested class certification, seeking to have two sub-
classes certified. Giant opposed class certification and moved for
summary judgment. In recognition of the seriousness of the allega-
tions, the district court delayed its decision on class certification until
the parties had undertaken discovery and could thus provide a fuller
record to the court. The court then denied plaintiffs’ motion for class
certification, finding that plaintiffs could not meet the commonality,
  1
   The one exception is Plaintiff W. Kirb Qualls, Jr., who worked at
Giant Store # 50.
4                      SKIPPER v. GIANT FOOD INC.
typicality, and adequacy of class representation requirements under
Fed. R. Civ. P. 23(a).

   The district court then granted summary judgment in favor of Giant
as to plaintiffs Wilbert Skipper, Jr., Melvyn Connor, William Ingram,
David Newman, Anthony Blocker, Maurice Mathews, W. Kirb
Qualls, Jr., John Dallas, Jr., David Jones, and Jerry Mungro. Plaintiffs
filed a consolidated appeal.2

                                     II.

   Plaintiffs appeal the district court’s denial of class certification and
seek to have two subclasses certified.3 The first subclass consists of
"[a]ll current, former and future African American persons who were
permanent union employees employed by Giant and worked at its
Distribution Warehouses, including but not limited to its Jessup, Lan-
dover and Bakery Warehouses during the period of 1980 - to present."
This subclass alleges violations of Title VII through Giant’s hiring,
promotion, discipline, termination, and training practices, and by vir-
tue of racial harassment and a hostile work environment. The second
subclass consists of "[a]ll African American persons who are former,
current and future vacation relief workers at Giant’s Distribution
Warehouses, including but not limited to Jessup, Landover and Bak-
ery Warehouses who were rejected for permanent employment by
Giant during the period of 1980 to present." This subclass alleges vio-
lations of Title VII with respect to Giant’s hiring and promotion prac-
tices.

   We apply a deferential standard of review to a district court’s deci-
sion to grant or deny class certification. District courts retain "broad
discretion in deciding whether to allow the maintenance of a class
    2
   Plaintiff Jerry Mungro did not appeal the district court’s decision.
    3
   After all papers were filed in the district court and the parties had con-
ducted oral argument, plaintiffs’ counsel filed a supplemental memoran-
dum in support of plaintiffs’ motion for class certification in which
counsel changed the definitions of the proposed subclasses. Finding that
the memorandum had not been filed in a timely manner, the district court
declined to address the amended subclasses and we decline to do so as
well.
                        SKIPPER v. GIANT FOOD INC.                          5
action." Zimmerman v. Griffin, 800 F.2d 386, 389 (4th Cir. 1986)
(quoting Roman v. ESB, Inc., 550 F.2d 1343, 1348-49 (4th Cir.
1976)). We thus review a district court’s decision to deny class certifi-
cation only for an abuse of discretion. Califano v. Yamasaki, 442 U.S.
682, 703 (1979).

   The district court did not abuse that discretion in determining that
both of the proposed subclasses failed to satisfy the prerequisites to
bringing a class action.4 See Fed. R. Civ. P. 23. The first subclass
encompassed all unionized warehouse workers spanning a period of
sixteen years. The subclass thus involved employees from over a half
dozen different warehouse facilities in four different cities. During the
relevant time period, there were approximately 265 different positions
devoted to Giant’s warehousing, recycling, or manufacturing opera-
tions. And those operations were conducted through different depart-
ments and overseen by different supervisors in each facility.
Moreover, plaintiffs purport to represent warehouse workers who suf-
fered illegal discrimination in training, despite the fact that none of
the named plaintiffs sought to bring such claims individually. The
Supreme Court, however, has "repeatedly held that ‘a class represen-
tative must be part of the class and possess the same interest and suf-
fer the same injury as the class members.’" Gen. Tel. Co. of the
Southwest v. Falcon, 457 U.S. 147, 156 (1982) (quoting East Texas
Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977)).
Given the nature of the claims plaintiffs have pressed, the facts will
vary widely from worker to worker in cases of disparate treatment,
and they will vary widely from warehouse to warehouse in cases of
a hostile work environment.

  The second proposed subclass suffers from similar infirmities.
  4
   Plaintiffs also argue that we should reverse the district court’s refusal
to certify the proposed classes because the district court allegedly
decided the merits of the case before ruling on class certification. It is not
clear from the record that the district court actually ruled on the merits
of the summary judgment motion first. Moreover, Fed. R. Civ. P.
23(c)(1) requires only that the question of class certification be decided
"as soon as practicable after the commencement of an action brought as
a class action." Plaintiffs have not demonstrated that the district court ran
afoul of this requirement.
6                     SKIPPER v. GIANT FOOD INC.
Plaintiffs Dallas and Jones admit that personal qualifications play at
least some role in the hiring of vacation relief workers for permanent
positions. Their claims and those of the putative class members would
thus involve individualized inquiries into whether each person was
qualified for the particular position for which that person applied. For
example, Dallas testified that during orientation, vacation relief work-
ers were told that Giant would consider their individual production
records in determining whom to hire for permanent positions. Thus
for Dallas and others to succeed on their claims, they would have to
demonstrate that their personal production records merited a perma-
nent position.

   Given the individualized nature of plaintiffs’ claims in each sub-
class, we hold that the district court did not err in holding plaintiffs
failed to satisfy the commonality and typicality requirements of Rule
23(a).

   We also find no error in the district court’s conclusion that ade-
quacy of class representation was lacking in this case. See Fed. R.
Civ. P. 23(a)(4). The district court noted that class counsel had made
significant errors in this action, both of substance and form. The court
further questioned counsel’s financial ability to represent a class of
this size, noting that plaintiffs’ expert had already threatened to with-
draw from the case and to file a lawsuit over the late payment of fees.

   Finally, even if plaintiffs could satisfy the prerequisites to class
certification under Rule 23(a), certification would still be improper in
this case because plaintiffs cannot satisfy any of the Rule 23(b)
criteria. Plaintiffs do request injunctive and declaratory relief. How-
ever they also seek damages in the amount of one hundred thirty-nine
million four hundred thousand dollars ($139,400,000.00). Their case
is more properly viewed as one for monetary relief. See Fed. R. Civ.
P. 23(b)(2); Zimmerman, 800 F.2d at 389.

  And plaintiffs also cannot satisfy Rule 23(b)(3). "Even if Rule
23(a)’s commonality requirement may be satisfied . . . the predomi-
nance criterion [under Rule 23(b)(3)] is far more demanding."
Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24 (1997). The
Rule 23(b)(3) inquiry "tests whether proposed classes are sufficiently
cohesive to warrant adjudication by representation." Id. at 623. In
                       SKIPPER v. GIANT FOOD INC.                        7
revising Rule 23 in 1966, the Advisory Committee noted that cases
likely to present significant questions of damages, liability and
defenses are "‘ordinarily not appropriate’" for class treatment. Id. at
625 (quoting Adv. Comm. Notes, 28 U.S.C. App., p. 705 (2000)).
Here again, the individualized measure of plaintiffs’ claims for dam-
ages reinforces the district court’s conclusion that questions affecting
only individual members would predominate over common questions
of law or fact. See Fed. R. Civ. P. 23(b)(3).

  Given the disparate circumstances of the putative class members
and the nature of relief plaintiffs seek, we hold that the district court’s
denial of class certification was not an abuse of discretion.

                                   III.

   Plaintiffs next argue that Giant maintained a racially hostile work
environment in its warehouses. Like the district court, we recognize
that "racial hostility existed between African-American workers and
white workers at the Giant warehouses from 1980 to the time this suit
was initiated in 1996." However, we also agree with the district court
that none of the plaintiffs presented an issue of triable fact.

   To sustain a cause of action for a racially hostile work environ-
ment, a plaintiff must show: 1) unwelcome harassment; 2) that the
harassment was based on race; 3) that the harassment was so severe
or pervasive that it altered the conditions of employment and created
an abusive atmosphere; and 4) that there is some basis for imposing
liability on the employer. Causey v. Balog, 162 F.3d 795, 801 (4th
Cir. 1998). Courts look at the totality of circumstances to determine
whether an environment is hostile or abusive, including "the fre-
quency of the discriminatory conduct; its severity; whether it is physi-
cally threatening or humiliating, or a mere offensive utterance; and
whether it unreasonably interferes with an employee’s work perfor-
mance." Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

   The allegations of the individual plaintiffs as to hostile work envi-
ronment vary both in severity and specificity. We take up what seems
the strongest of the claims in order to illustrate the vagueness with
which all the claims were pressed.
8                      SKIPPER v. GIANT FOOD INC.
   Wilbert Skipper, Jr., a produce selector in the Landover warehouse,
alleges that his manager harassed him by following him throughout
the warehouse and referring to him by a racial slur on one occasion.
Skipper further alleges that he overheard Caucasian workers using the
same racial slur thirteen times in the four years prior to filing this law-
suit, and that he was exposed daily to racist graffiti in warehouse trail-
ers and restrooms.

   Skipper’s allegations are probably the most specific of the plain-
tiffs, and he has alleged exposure to racist graffiti with the most fre-
quency. The allegations are still, however, insufficient to support a
racially hostile work environment claim. The district court was quite
right to recognize that the content of the graffiti "was as offensive as
one can imagine." But we cannot judge the severity of the graffiti
without looking at the context in which it appeared. The record estab-
lishes that the graffiti, for the most part, appeared in regular sized
print scattered amidst a significant amount of other non-racist graffiti.
Moreover, most of the graffiti involved in each plaintiff’s claims
occurred inside 45-foot long trailers that were moved to and from the
warehouses, and in the bathrooms. However Skipper admitted that
because the trailers were constantly being moved, he had no idea
whether Giant had removed the graffiti from any of the trailers. And
on the few occasions where Skipper accompanied Giant managers to
view the graffiti, those managers immediately removed it. The pres-
ence of offensive graffiti alone cannot sustain Skipper’s claim.

   Skipper also complains that he overheard white workers use racial
epithets in the warehouse. However he could not recall the name of
even a single white employee who uttered the offensive words, aside
from one incident involving a Giant manager. This court has held that
a plaintiff pressing a hostile work environment claim must substanti-
ate his claim with reasonable specifics about the alleged incidents that
underlie the claim. Carter v. Ball, 33 F.3d 450, 461-62 (4th Cir.
1994). We decline to depart from that rule today.

   The other plaintiffs’ claims, which were even less specific than
Skipper’s, fare no better. For instance, Melvyn Connor alleges that he
viewed racist graffiti in the warehouses, but he cannot testify as to
any dates on which he viewed the graffiti or even the frequency with
which he viewed it. These defects in plaintiffs’ claims are significant:
                       SKIPPER v. GIANT FOOD INC.                         9
many of them fail to allege with any specificity the content of the
graffiti; the frequency with which they saw it; or how it altered the
terms and conditions of their employment. In fact, several of the
plaintiffs fail to adduce evidence that the hostile conduct they allege
was even based on race.5

   And significantly, many of the plaintiffs fail to adduce any basis
for imputing liability to the defendant. Giant maintains a clear anti-
harassment and non-discrimination policy that is published in various
company manuals and in a pamphlet mailed to each employee’s home
upon accepting employment with Giant. In addition, Giant maintains
a Fair Employment Office to ensure compliance with these policies,
as well as an Office of Minority Affairs to specifically focus on the
needs of minority employees. Despite the resources available to
address plaintiffs’ complaints, many of the plaintiffs failed to inform
Giant of the alleged misconduct. For instance, Skipper admits that he
neither filed a union grievance nor a complaint with the Fair Employ-
ment Office regarding any of the offensive graffiti. In fact, prior to
the lawsuit Skipper never even notified a single Giant manager about
the graffiti in the bathrooms. And in those instances where plaintiffs
did complain to managers, Giant addressed the problems.

   Plaintiffs have thus failed to demonstrate two essential elements of
their claims: that they experienced harassment so severe as to alter the
terms and conditions of their employment, and that Giant knew or
should have known about such harassment and failed to address it.
Given these deficiencies, we must affirm the district court’s dismissal
of plaintiffs’ hostile work environment claims.

  5
    Plaintiffs urge us not only to ignore the vagueness of their claims, but
also to consider acts that occurred well outside the applicable three-year
statute of limitations in this case. See Grattan v. Burnett, 710 F.2d 160,
162 (4th Cir. 1983). However we need not consider whether the time-
barred acts "are part of the same unlawful employment practice" as the
acts within the limitations period because plaintiffs’ claims would suffer
the noted infirmities in any event. Nat’l R.R. Passenger Corp. v. Morgan,
536 U.S. 101, 122 (2002).
10                    SKIPPER v. GIANT FOOD INC.
                                  IV.

   Plaintiffs next allege that Giant subjected them to discriminatory or
disparate treatment by disciplining them more severely than their
Caucasian co-workers. In order to succeed on this claim, each plain-
tiff must establish that: 1) he is a member of a protected group; 2) he
was qualified for the job and his performance was satisfactory; 3) he
suffered an adverse employment action despite his qualifications and
performance; and 4) other similarly situated employees outside the
protected class were treated more favorably. Taylor v. Va. Union
Univ., 193 F.3d 219, 233 (4th Cir. 1999) (en banc). If the plaintiffs
thus create a prima facie case, the burden then shifts to defendants to
"articulate some legitimate, nondiscriminatory reason for the employ-
ee’s rejection." McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802 (1973). At this point, the "presumption of discrimination ‘drops
out of the picture,’" Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 143 (2000) (quoting St. Mary’s Honor Center v. Hicks, 509
U.S. 502, 511 (1993)), and the burden shifts back to the plaintiff to
demonstrate that the employer’s stated reason "was in fact pretext."
McDonnell Douglas, 411 U.S. at 804. Despite these shifting burdens,
"the ultimate burden of persuading the trier of fact that the defendant
intentionally discriminated against the plaintiff remains at all times
with the plaintiff." Reeves, 530 U.S. at 143 (quoting Cmty. Affairs v.
Burdine, 530 U.S. 248, 253 (1981)).

   Plaintiffs’ disparate treatment claims suffer many of the same defi-
ciencies as their hostile work environment claims. Although plaintiffs
allege that other similarly situated employees outside the protected
class were treated more favorably, they offer little evidence to support
such allegations. For instance, Anthony Blocker complains that he
was denied the opportunity to participate in the modified duty pro-
gram after being injured on the job, while other similarly situated
Caucasian workers were allowed to participate in the program. Aside
from listing their names and races, however, Blocker offers no evi-
dence that these individuals were similarly situated beyond the fact
that they were "temporarily disabled." In fact, Blocker admitted that
he could not testify as to the nature of the injuries of white workers
in the modified duty program. We thus are presented with no evi-
dence that white employees with similar injuries to Blocker were
                      SKIPPER v. GIANT FOOD INC.                       11
allowed to enter the program while Blocker was not. See Carter, 33
F.3d at 460-61.

   Other plaintiffs fail to demonstrate that they have suffered adverse
employment actions. For instance, David Newman alleges that he suf-
fered disparate treatment when Giant initially denied him a no-interest
emergency loan (which Giant granted shortly after the initial denial),
when he was disciplined for arriving late to work, and when a man-
ager discussed with him the appropriateness of taking sick leave on
the same day each month. However none of these allegations in any
way evidence a change in the terms, conditions, or benefits of New-
man’s employment. See Von Gunten v. Maryland, 243 F.3d 858, 868
(4th Cir. 2001) (change in work assignment which did not affect sal-
ary, benefits, job title, or nature of the work did not constitute adverse
employment action).

   More importantly, even if plaintiffs could make out a prima facie
case, the defendant has offered legitimate and unrebutted reasons for
its actions. Giant has indicated that the individual plaintiffs involved
engaged in workplace conduct that transgressed workplace rules. For
the most part, plaintiffs do not even dispute Giant’s claims that they
regularly arrived late for work (Newman); were inexplicably absent
without notifying Giant in accordance with Giant’s absence policy
(Mathews); took unexcused sick leave (Ingram); and violated Giant’s
rules of conduct through involvement in a physical altercation with a
coworker (Connor). Plaintiffs uniformly argue that Giant’s proffered
justifications are only pretext. But the bare allegation that white
coworkers also committed similar infractions but were not disci-
plined, without evidence to substantiate that claim, is not sufficient to
overcome Giant’s nondiscriminatory reasons for its actions.

                                   V.

  Plaintiffs have failed to meet the Rule 23 class certification require-
ments for their individualized claims. Plaintiffs have also failed to
adduce evidentiary support for their allegations under the legal frame-
work enunciated by the Supreme Court. The judgment of the district
court is therefore

                                                            AFFIRMED.